Judge Brooke,
delivered the opinion of the Court:
The Court being satisfied, that the beneficial interest in the property on which the execution was levied, was in Warner Lewis, the younger, as residuary legatee, though the naked legal estate may have been in the executors of Warner Lewis, the elder, by virtue of the bill of sale, as to which, after the judgment at law, the Court does not mean to decide; and, being also satisfied by the pleadings and proofs in the cause, that nothing was due by the estate of Warner Lewis, the elder, on account of debts or legacies, when the execution was levied; and that the damages found by the jury in the action of trespass, enured to the benefit of Warner Lewis, the younger; is of opinion, that it would be against conscience to permit the debtor to pay his debt, and at the same time, recover damages against his creditor, on the distinction, (as to which there was some doubt,) that he held a beneficial interest only, and not a legal title in the property on which the execution, in behalf of his creditor, was levied. In coming to this conclusion, the Court deems it unnecessary to decide on the alledged misbehaviour of the jury, and for the reasons stated, is of opinion to affirm the decree. *

Judge Cabell absent from indisposition.